Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6, “the groove wall”, “the other side”, and “the side” lack proper antecedent basis.

Claim Rejections - 35 USC § 102

Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Padrun (US Patent no. 4,110,951). Padrun discloses a clip-shelf fixer, comprising a pipe clip (10) with two side clip-claws on both sides, which a bayonet is formed between the ends of the two side clip-claws and a pipe cavity (28-29) is formed between the two side clip-claws, wherein the two side clip-claws on both sides are provided with a first portion (16) of the two side clip-claws and a second portion (17) of the two side clip-claws along the axial direction of the pipe cavity; there is an gap (figure 1) between the first portion and the second portion of the two side clip-claws, which is compatible with mesh wires (11) of mesh plate, and at the end of the gap a first mesh wire connection part (18)  perpendicular to the axial direction of the pipe cavity (29) is provided; the first mesh wire connection part is provided with a first mesh wire cavity (18), and the first mesh wire cavity is connected with the pipe cavity to form an integral pipe and mesh wire connection cavity.  
Regarding claim 2, the clip-shelf fixer according to claim 1, Padrun discloses wherein the first mesh wire connection part (18) is a groove structure.  
Regarding claim 3, the clip-shelf fixer according to claim 1, Padrun discloses wherein the clip-shelf fixer (10) is also provided with a second mesh wire connection part (27) parallel to the axial direction of the pipe cavity (28-29), and the second mesh wire connection part is provided with a second mesh wire cavity (27); the first mesh wire cavity (18) and the second mesh wire cavity (27) are connected with the pipe cavity (28-29) to form an integral pipe and mesh wire connection cavity.  
Regarding claim 4, the clip-shelf fixer according to claim 3, Padrun discloses wherein the first and second mesh wire connection parts (18 and 27) are both of a groove structure, and a cross groove structure is formed.  
Regarding claim 7, the clip-shelf fixer according to claim 1, Padrun discloses wherein the two side clip-claws on both sides form a four claw structure (16a, 16b, 17a, and 17b, figure 1) by arranging the first portion and the second portion of the two side clip-claws on both sides along the axial direction of the pipe 6cavity (28-29), and having the gap that is compatible with the mesh wire (11) between the first portion (16) and the second portion (17) of the two side clip-claws on both sides.  

 

Claim Rejections - 35 USC § 103

Claims 5, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Padrun (US Patent no. 4,110,951) in view of Cella (US patent no. 2520998) . Padrun discloses a clip-shelf fixer, comprising all the claimed features of applicant’s device as discussed above except for wherein the groove wall of the groove structure protrudes out of the other side of the pipe clip, and the other side is the side opposite to the side with the bayonet.  
Cella discloses a clip-shelf fixer comprising the groove wall (14, 15, 17, 18) of the groove structure protrudes out of the other side of the pipe clip for reinforcement purposes, and the other side is the side opposite to the side with the bayonet.  It would have been obvious to one of ordinary skilled in the art to have made the groove wall of Padrun such that the groove wall of the groove structure protrudes out of the other side of the pipe clip, and the other side is the side opposite to the side with the bayonet for reinforcement purposes as taught by Cella.

Response to Arguments
Applicant's arguments filed 2/11/2022 have been fully considered but they are not persuasive. Applicant argues that “Padrun and Cella fail to disclose a fixer to connect the mesh plate and the support pipe in simple wardrobe, shelf, hanging rack and so on (see the disclosure of the references), which is steel wire - pipe connection, not a bar-bar connection.” (paragraph 7, first page of Remarks section filed 2/11/2022, ).  Such argument is not persuasive as there is no nexus to what is argued and what is claimed.  Applicant’s claims does not claim “support pipe” nor  “wardrobe, shelf, hanging rack” and  which is steel wire - pipe connection” as argued.  Padrun shows the mesh plate defined by the cross wires (11) as discussed above.  Rejection stands.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Berman and Hess further demonstrate clip with cross grooves of interest. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc